Citation Nr: 1517223	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  13-06 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a bilateral ankle disability, claimed as traumatic arthritis.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Eckart, Counsel

INTRODUCTION

The Veteran served on active duty from November 2000 to March 2001 and from October 2003 to February 2005.  He also had additional service in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing held at the RO in December 2014.  A transcript of the hearing is associated with the electronic record.


FINDING OF FACT

The Veteran's bilateral ankle disability manifested as a result of exposure to trauma from his infantry marches during service, including while under combat conditions in Iraq. 


CONCLUSION OF LAW

The criteria for service connection for a bilateral ankle disability are met. 
38 U.S.C.A. §§ 1110, 1154(b) (West 2014); 38 C.F.R. §§  3.303, 3.304(d) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303, 3.304.  In order to establish service connection for the claimed disorder, generally there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

While medical evidence is generally required to establish a medical diagnosis or to address other medical questions, lay statements may serve to support claims by substantiating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence is potentially competent to establish the presence of disability even where not corroborated by contemporaneous medical evidence); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (in some cases, lay evidence will be competent and credible evidence of etiology).

In the case of any Veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the Veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

The Veteran has alleged in written contentions and his December 2014 hearing testimony that his bilateral ankle disability is the result of his service in the infantry, including during combat operations in Iraq, as well as post service active duty for training (ACTDTRA) in the National Guard.  He testified as to being required to march very long distances carrying heavy items including rucksacks and weaponry and also noted that he injured his left ankle during a forced march during basic training.  The Board finds his contentions credible, noting that service personnel records confirm that his military occupational specialty (MOS) was infantry both during regular active service and ACTDTRA, and also confirm combat in Iraq.  He is noted to be service-connected for other injuries resulting from his vehicle striking an explosive device (IED), although a November 2012 DRO conference report (in lieu of hearing) indicated that he was unable to recall any ankle injuries resulting from the IED incident.  

His service treatment records disclose injury to the left foot/ankle in January 2001, with X-rays showing mild degenerative changes of the talonavicular joint.  Although no subsequent disorders of the ankles were noted during his periods of regular active service, or complained of in his January 2005 Post Deployment Health Questionnaire, he is noted to have received emergency treatment for severe bilateral ankle pain at a private hospital in October 2005 a few months post service, although the X-rays showed no arthritis.  Subsequent records from VA and private medical providers, as well as National Guard records from 2007 and Social Security records, all support the Veteran's lay statements of continued symptoms of bilateral ankle pain after service.  The records are noted to disclose arthritis affecting the subtalar joints and talonavicular joints in both ankles, with the VA records from December 2008 through January 2010 relating a history given by the Veteran of having initially injured the left ankle in basic training in 2001 and subsequently having pain in both ankles from service-related activities such as jumping in and out of trucks and prolonged marching.  The only unfavorable evidence is noted to be from a December 2012 VA examination which confirmed the diagnosis of subtalar arthritis of the bilateral ankles, but determined this diagnosis was unrelated to service.  

Here in this instance, the unfavorable December 2012 VA examination's opinion is shown to have no probative value because the examiner focused on the question of whether the Veteran's bilateral ankle disabilities, diagnosed as subtalar arthritis, were related to the 2001 left ankle injury, but failed to address whether prolonged marching in his MOS as an infantryman was a causative factor.  This question was answered favorably by the Veteran's VA and private medical providers, especially the June 2009 rheumatology consult that described the Veteran's degenerative joint disease (DJD) of the bilateral ankles as mechanical in nature and worsened by direct weight bearing.  Because these medical opinions support the Veteran's claims of his ankle symptoms beginning during physical training in basic training, and worsening during further infantry service, including during combat in Iraq, service connection for a bilateral ankle disability is warranted.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for bilateral ankle disability is granted.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


